Appeal from an order of the Family Court, Oswego County (James K. Eby, J.), entered June 3, 2015 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted respondent sole legal and physical custody of the subject children, with visitation to petitioner.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court (2015 NY Slip Op — [Fam Ct, Oswego County 2015]).
Present—Peradotto, J.P., Lindley, NeMoyer and Scudder, JJ.